     Case 2:19-cr-00676-KM Document 5 Filed 09/24/19 Page 1 of 8 PageID: 11




                             UNITED STATES DISTRiCT COURT
                                DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                              -4./Crim. No.          /
                                                        APPLICATION FOR PERMISSION
               V.                                       TO ENTER PLEA OF GUILTY

                                                        (Defendant with Counsel)
RAYMUNDO ELIAS TORRES

 (Defendant’s Name)



 Rayrnundo Elms Torres                        hereby certifies as follows:
(Defendant’s Name)


I.      My full name is Raymundo Elias Torres                        and I request that all proceedings
        against me be held in that name.
2.      I understand that the Constitution and laws of the United States guarantee me the right to be
        represented by a lawyer at every stage in these proceedings, including any trial on these
        charges, and that if I cannot afford to hire a lawyer, the Court will provide one for me.
3.      1 have a lawyer who is representing me in this proceeding. My lawyer’s name is
         Joshua P. Cohn, Esg.                           I am satisfied that I have had enough time
                                                         .


        to discuss this matter with my lawyer.
4.      English [IS] [IxX300cXX] my native language. Mv formal education stopped after                 Assaciat&s
        Dtee           .1 am presently XIEI32flXREIXj [EMPLOYED] as a
        Uber Driver                    (occupation).

5.      1 have taken [NO]                           drugs or medication within the past seventy-two
        hours:

6.      I IJWt] [IIAVE NEVER] been a patient in a mental hospital or institution. I [PM] [DO
        NOT] believe that at the present time I am mentally ill or mentally incompetent in any
        respect.

7.       I received a copy of the [t WX1!jGJ [d iVvJ iT] [iNFORMATION] before being
         called upon to plead. I have read and discussed it with my lawyer. I understand that the
         substance of the charge(s) against me is that I: conspired to commit bank fraud.



         [add separate sheets if necessary]

                                                                                        DNJ.CR.12 (Roy. 061201D)
     Case 2:19-cr-00676-KM Document 5 Filed 09/24/19 Page 2 of 8 PageID: 12




WAIVER OF INDICTMENT (IF APPLICABLE)

6.      My lawyer has explained to me that I have a constitutional right to be charged by an
        indictment of a grand jury’ but that I can waive that right and consent to being charged
        through a criminal Information filed by the United States Attorney.

9.      I understand that unless I waive indictment I may not be charged with a felony unless a grand
        jury finds by return of an indictment that there is probable cause to believe that a
        crime has been committed and that I committed it.

10.     I also understand that if I do not waive indictment, the government may present the case to
        the grand jury and request the grand jury to indict me.

11.     1 understand that a grand jury is composed of at least 16 and not more than 23 persons, that
        at least 12 grand jurors must find that there is probable cause to believe that I committed the
        crime. I also understand that the grand jury may or may not indict mc.

12.      I further understand that by waiving indictment by the grand jury, the case will proceed
         against me on the United States Attorney’s Information as though I had been indicted.

13.      My attorney has discussed the nature of the charge(s) against me and waiving my right to
         indictment thereon by grand jury, I fully understand those rights, and 1 wish to waive
         indictment by grand jury.

14.      My decision to waive indictment by grand jury is made knowingly and voluntarily, and no
         threats or promises have been made to induce me to waive indictment.

THE GUILTY PLEA

15.      I have told my lawyer all the facts and circumstances known to me about the charge(s) set
         forth in the XDXD3t1 flst tOIZThl3P [INFORMATION].

16.      I am satisfied that my lawyer understands the information which I have provided, and that
         my lawyer has counseled and advised me on the nature of each charge and on all possible
         defenses that I might have in this case.

17.      In addition, my lawyer has explained to me, and I understand, that ifi enter a plea of NOT
         GUILTY (or persisted in my plea ofNOT GUILTY), under the Constitution and laws of the
         United States I would be entitled to a speedy and public trial by ajuiy of twelve persons on
         the charge(s) contained in this                                     [INFORMATION].

18.      My lawyer has explained to me, and I understand, that at such a trial the jury would be told
         by the judge that I am presumed to be innocent, and that the Government would be required
         to prove mc guilty of the charge(s) against me beyond a reasonable doubt. I understand that
                                                   2                                   DNJ.cR.12 (Rev. OW2DIO)
  Case 2:19-cr-00676-KM Document 5 Filed 09/24/19 Page 3 of 8 PageID: 13


      I would not have to prove that 1 am innocent, and that I could not be convicted unless all
      twelve jurors voted unanimously for conviction.

19.   My lawyer has explained to me, and I understand, that if I went to trial on these charge(s),
      the Government would have to produce in open court the witnesses against me, and that my
      lawyer could confront and cross-examine them and object to evidence offered by the
      Government.

20.   My lawyer has fttrther explained to me, and I understand, that I have the right to produce
      witnesses and could offer evidence in my defense at a trial on these charge(s), and that I
      would have the right, ifi so chose, to testi,’ on my own behalfat that trial; but ifi chose not
      to testiI’, the juiy could draw no suggestion or inference of guilt from that fact.

21.   My lawyer has explained to me, and I understand, that if I plead GUILTY to any charge(s)
      in this [COMPLAINT] [INDICTMENT] [INFORMATION] and thejudge accepts my plea,
      I WAIVE MY RIGHT TO TRIAL AND THE OTHER RIGHTS SET FORTH IN
      PARAGRAPHS 17, 18, 19 and 20 ABOVE. lam aware and understand that if my GUILTY
      plea is accepted, there will be no trial and a judgment of GUILTY will be entered afler
      which, the judge, upon consideration ofmypresentenee report, will impose punishment upon
      me. I understand that if I plead GUILTY, the judge may impose the same punishment as if
      I had pleaded ‘not guilty”, went to trial and was convicted by a jury.

22.   My lawyer has also explained to me, and 1 understand, that if I plead GUILTY, I WAIVE
      MY RIGHT NOT TO INCRIMINATE MYSELF. I understand that the judge will asic me
      what I did and I will have to aelcnowledge my guilt as charged by setting forth my actions so
      that the judge is satisfied that lam, indeed, guilty. 1 understand that any statements I make
      at the time I plead GUILTY, if untrue and made under oath, can be the basis of a perjury
      prosecution against me.

SENTENCING ISSUES

23.   My lawyer has informed me, and I understand, that the maximum punishment which the law
      provides for the offense(s) charged in this [KKMB{2MNI)ILXIXNIOTTh3tXj [1NFORIVIATION]
      is:

      A MAXIMUM OF 30              years imprisonment and a fine ofSl,000,000 for the offense(s)
      charged in Count(s)  1            My lawyer has ftrther explained, and I understand, that there
                                          .



      is [NO] A] mandatory minimum punishment of_years imprisonment and [NO] [A] mandatory
      minium fine of           for the offense(s) charged in Count(s)
                       $_________
                                                                          I

      1 understand that if I plead GUILTY to Count(s)                   1         of the &4KNXK
      fESUIOIM13    t*2] [INFORMAT     ION],    I face a maximum    sentence on  those Count(s) of 30
      years imprisonment, plus an aggregate fine of$      1MM  My   lawyer has additionally explained, and
      I understand, that in addition to or in lieu of the penalties already discussed, I may be ordered to
      make restitution to any victim of the offense and that the Court may require me to make a
      restitution in services instead of money or to make restitution to a designated third person or
      organization instead of the victim. I understand that in determining whether to order restitution
                                                                                      DNJ.cH.,2 1ov. UW2CIC)
  Case 2:19-cr-00676-KM Document 5 Filed 09/24/19 Page 4 of 8 PageID: 14


      and the amount of restitution the Court will consider the amount of the loss sustained by any
      victim as a result of the offense, my financial resources, the financial needs and earning ability of
      my dependents, and any other factors as the Court deems appropriate.

      I understand that 1 will be assessed 8100 for each felony upon which lam sentenced and 825 for
      each misdemeanor, if any.

24.   1 hereby declare that no officer or agent of any branch of government, (Federal, State or Local),
      nor my lawyer, nor any other person, has made any promise or suggestion of any kind to me, or
      within my knowledge to anyone else, that I will receive a lighter sentence, or probation, or any
      other form of leniency if I plead GUILTY. My lawyer has explained, and I understand, that only
      the judge may decide what punishment 1 shall receive, and that if any person has told me
      otherwise, that person is not telling me the truth.

25.   1 understand that the sentence to be imposed upon me is within the sole discretion of the
      sentencing judge, subject to the provisions of the Sentencing Reform Act of 1984.

26.   I understand that in deciding what sentence to impose upon me, the sentencing judge is required
      to consider the maximum and minimum prison terms, fines and terms of supervised release
      recommended under the Sentencing Guidelines. I understand that the Sentencing Guidelines may
      authorize departures from the maximum and minimum Guidelines recommendations under certain
      circumstances.

27.   I understand that the Sentencing Guidelines are advisory, and that the sentencing judge must also
      consider the other statutory factors identified in 18 U.S.C. § 3553(a) in deciding what sentence to
      impose. I understand that the judge has the authority to impose a sentence more severe (up to the
      statutory maximum) or less severe than the sentencing range recommended by the Guidelines.

28.   1 have discussed with my attorney how the Sentencing Guidelines might apply to my case.

29.   I understand that the Court will not be able to determine the sentence for my case until after the
      Presentence Report has been completed and both I and the Government have had an opportunity
      to read the report and challenge any facts reported by the probation officer.

30.   I understand that the Court may be bound to impose a fine in accordance with statutory
      requirements.

31.   I understand that parole has been abolished and if lam sentenced to prison Twill not be released
      on parole.

32.   I further understand that the Court [SD{AKMj [MAY] impose a term of supervised release to follow
      any term of imprisonment and that any violation of that term of supervised release may result in
      an additional term of imprisonment, I understand that lam subject to a term of supervised release
      of up to 5 years, the staWtory maximum period of supervised release for the crime(s) to which
      lam pleading guilty.


                                                    4                                 ONJ.cR.12 (Hay. 0812D10)
   Case 2:19-cr-00676-KM Document 5 Filed 09/24/19 Page 5 of 8 PageID: 15




       I further understand that the provisions of 21 U.S.C. §       which provide for a mandatory
       minimum term of supervised release of          years, OO [DO NOT] apply to my case.

 33.   I understand that I will have no right to withdraw my plea on the grounds that anyone’s prediction
       as to the Guidelines range or expectation of sentence proves inaccurate.

 34.   My lawyer has explained to me, and I understand, that if I am not a citizen of the United States,
       my plea of GUILTY to the charged offense(s) [Mi’] [WILL LIKELY] result in my being subject
N/A    to separate immigration law proceedings to have me removed from the United States by making
       me deportabte, excludable, or inadmissible, or ending my naturalization. N/A

 35.   My lawyer has explained to me, and I understand, that if the charged offense(s) is a sex offense
       under42 U.S.C. § 16911(5), myplea ofGUILTY [MAY] [WILL LIKELY] result in a requirement
NJA    thai I register as a sex offender under Federal and State law, and! will be subject to the registration
       law’s requirements and penalties. N/A


 PLEA AGREEMENT

 36.   I hereby declare that I have not been forced, coerced or threatened in any maimer by any person
       to plead GUILTY to these charge(s). Nor have I been told that ifi refuse to plead GUILTY, other
       persons will be prosecuted.

 37.   There [FIAS] [MA3JtOc1’] been a plea agreement entered into between me and the United States
       Attorney, by Assistant United States Attorney An Fontecchio                         (name).

           The plea agreement DOES NOT exist in written form.
       [x] The plea agreement DOES exist in written form. I have read it 4ToJvdJtNxeJ!cy1K
                              (LANGUAGE). My lawyer has explained it to me and 1 understand it.
                                                                                       one count
 38.   The substance of the plea agreement is: In exchange for a plea of guilty to the
        information the Government and I agree that the applicable Sentencing   Guidelines  Level is
        Level 24 as memorialized on Schedule A attached to the Plea Agreement.



 39.   The plea agreement [DOES][SIQjI contain stipulations agreed to by the parties.

       IF APPLICABLE, CHOOSE ONE OF THE FOLLOWING:

               1 understand that my plea agreement sets forth a Guidelines calculation which I agree is
               the total Guidelines offense level applicable to me in this case. I further understand that
               I have waived the right to argue that the sentencing judge should impose a sentence below
               the range that results from this offense level, and that the government has waived the right
               to argue for a sentence above the range that results from this offense level.

                                                      5                                 DNJ•CR12 (Roy. 0612010)
  Case 2:19-cr-00676-KM Document 5 Filed 09/24/19 Page 6 of 8 PageID: 16



      [1     I understand that my plea agreement sets forth a Guidelines calculation which I agree is
             the total Guidelines offense level applicable to mc in this case. I further understand that
             with the exception of arguments regarding a departure as set forth in Paragraph          of
             Schedule A to the plea agreement, I have waived the right     to argue  that the sentencing
             judge should impose a sentence below the range that results from this offense level, and
              the government has waived the right to argue for a sentence above the range that results
             from this offense level.

      [1     The plea agreement contains stipulations regarding certain facts. I understand that if the
             sentencing court accepts a factual stipulation set forth in the plea agreement, both land the
             government have waived the right to file an appeal, collateral attack, writ, or motion
             claiming that the sentencing court erred in doing do.

40.   I understand that my plea agreement [PROVDES][1XEXtO1XNNX(IDEJ that under certain
      circumstances I have waived my right to appeal or collaterally attack the sentence imposed in this
      ease.
                                                                                     the
41.   My lawyer has    explained  to me, and I understand, that if the judge accepts kitp GUILTY plea
      under the plea agreement, including the government’s proposal to dismiss    charges   or to not bring
      other charges, the judge is not bound to follow the other terms of the plea agreement, including
      the stipulations recommending that a particular sentence or sentencing range is appropriate or that
      a particular provision of the Guidelines does or does not apply. I understand that if thejudge does
      not follow one or all of the other terms of the plea agreement, including the stipulations, I will
      have no right to withdraw my GUILTY plea, even if the disposition of my case may be less
      favorable than that proposed in the plea agreement.

42.   1 believe that my lawyer has done all that anyone could do to counsel and assist me, AND JAM
      SATISFIED WITH THE ADVICE AND HELP MY LAWYER HAS GWEN ME.

43.   I know the judge will not permit anyone to plead GUILTY who claims to be innocent, and with
      that in mind and because I am GUILTY, I respectfully request that the Court accept my plea of
      GUILTY and to have the Clerk enter my plea of GUILTY as follows:

      To Count(s)     1           of this [MXXEZI1 [MDSXXMtXF] [INFORMATIONI,

44.   1 offer my plea of GUILTY freely and voluntarily and of my own accord with full understanding
      of all matters set forth in the [MjJ{tS1J1 [itJ IjMiYjf] [INFORMATION1, in this
      application, and in the certification of my lawyer which is attached to this application.

45.   I further declare that I wish to waive the reading of the [KEI1{2)ThlXj IXDnNc{ENX)
      [INFORMATION] in open court, and I request the Court to enter my plea of GUILTY as set forth
      in Paragraph 43, above.




                                                    6                                 ONJ.CR.12 (Rev, 0W2C10)
  Case 2:19-cr-00676-KM Document 5 Filed 09/24/19 Page 7 of 8 PageID: 17



46.    The following person(s), if any, assisted me in completing this application: Toshna P. Cohn, Rsq.


I hereby certi& that the foregoing information and statements herein are two. I am aware that if any of
the foregoing statements made by me are wilfully false, I am subject to punishment.

Signed by me in open court in the presence of my lawyer this    24th     day of September, 2019,




                                                                Defendant
                                                        RAYMUNDO E. TORRES




                                                    7                              CNJ.CR.12 (Rev. 0B1231D}
     Case 2:19-cr-00676-KM Document 5 Filed 09/24/19 Page 8 of 8 PageID: 18




                                     CERTifICATION OF COUNSEL


     Joshua P. Cohn                                    hereby certifies that:

I.        lam an attorney at law of thc State of NT      and have been                     [ASSIGNED
          TO REPRESEN     T)  the defendant     Raymundo E. Torres                     in [MG
          [CRIMINAL] No.

2.        1 have read and fiuiiy explained to the defendant the allegations contained in the [&XN!G2Cj
          [auc143cD [INFORMATION].
3.        To the best ofmy knowledge and belief the statements, representations, and declarations made by
          the defendant in the foregoing Application are in aLl respects accurate and true.

4.        (IF APPLICABLE) In my opinion the defendant’s waiver of indictment by grand jury is
          voluntarily and knowingly made, and I recommend to the Court that the waiver be accepted by the
          Court.

5.        In my opinion the defendant’s waiver of reading the [XXrDt])Q( [RDIEXMTh}
          [INFORMATION] in open Court as provided in Rule 10 is voluntarily and knowingly made, and
          I recommend to the Court that the waiver be accepted by the Court.

6.        1 have explained the maximum and any mandatory minimum penalty for each count to the
          defendant. I have explained to him that he may be ordered to make restitution under the Victim
          and Witness Protection Act.

7.        I have explained to the defendant that in imposing sentence, the sentencing judge is required to
          consider the Sentencing Guidelines, and I have fUrther explained how the Guidelines might apply
          to this offense and to the defendant. I have further explained to the defendant that the Guidelines
          are advisory, not mandatory, and that the sentencing judge may impose a sentence higher or lower
          than that recommended by the Guidelines.

8.        The plea of GUILTY offered by the defendant in Paragraph 43 accords with my understanding of
          the facts related to me and is consistent with my advice to the defendant.

9.        In my opinion the plea of GUILTY as offered by the defendant in Paragraph 43 of this Application
          is voluntarily made with understanding of the consequences of the plea. I recommend that the
          Court accept the plea of GUILTY.

Signed by me in open Court in the presence of the defendant above•                                           of the
contents of this Certification to the defendant, this flay of




                                                       8                                DNS.CR.12 Rv. 0812010)
